Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections

Originally filed claim 13, was renumbered as claim 12. Claim 12 is duplicate. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112


Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the claims, “panel boards” are not defined in the specification and are vague and indefinite. 
In the claims “mining modular boxes” are not defined in the specification and are vague and indefinite. 



 
Claim Rejections - 35 USC § 101

  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following seasons. Statutory Classes The claims are directed to a method and computer apparatus two statutory classes on invention. Judicial Exception The claim(s) recite(s) the abstract idea of scheduling cryptocurrency mining operation.

  The representative claims include the following steps:

 
Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following seasons. Statutory Classes The claims are directed to a method and computer apparatus two statutory classes on invention. 

Judicial Exception The claim(s) recite(s) the abstract idea of scheduling cryptocurrency mining operation.

obtaining electricity price information and cryptocurrency price information, the
cryptocurrency mining system;

determining operation control parameters of the cryptocurrency mining system according
to the electricity price information and the cryptocurrency price information, the electricity price information including a current electricity price and the cryptocurrency price information
including a current cryptocurrency price; and

controlling an operation of a target group of cryptocurrency miners according to the
operation control parameters, the operation including switching between operation states, and the operation states including at least a running state that causes the one or more hardware
processing units to consume the electrical power at the current electricity price and mine the
corresponding cryptocurrency at the current cryptocurrency price and an off state that causes the obtaining electricity price information and cryptocurrency price information, the
cryptocurrency mining system comprising a plurality of cryptocurrency miners, the controller,
and panelboards, wherein electrical power of each cryptocurrency miner is supplied through one of the panelboards, and each cryptocurrency miner includes one or more hardware processing units configured to mine a corresponding cryptocurrency and a communication module configured to establish a data connection with the controller;

Step 2A- Prong 1 
 
Step 1 and 2 are judicial exceptions being “fundamental economic principles or practices” (including “mitigating risk”), and (2) “commercial or legal interactions” (including “agreements in the form of contracts; legal obligations” and “business relations.”). 

As to the dependent claims the electricity price information includes electricity real-time price.
the controller of the cryptocurrency mining system is connected to a server of an
electricity provider through a network communication; and the electricity price information includes electricity real-time price retrieved from the
server of the electricity provider.

wherein determining the operation control parameters comprises: monitoring the electricity real-time price with respect to an electricity price threshold; upon determining that the electricity real-time price becomes greater than the electricity price threshold, determining the operation control parameters indicating that the target group of cryptocurrency miners is switched to an operation state that consumes less power than a current operation state; and

determining that the electricity real-time price becomes equal to or less than the electricity price threshold, determining the operation control parameter indicating that the target group of cryptocurrency miners is switched to an operation state that consumes more electricity than the current operation state.

 
wherein determining the operation control parameters comprises: adjusting the electricity price threshold according to the cryptocurrency price information. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.

As to, wherein the electricity price information further includes an electricity prediction price and a credit value of a credit program corresponding to a future time period provided by an electricity provider; determining the operation control parameters comprises determining whether to commit to the credit program ahead of the future time period; and controlling the operation of the target group of cryptocurrency miners comprises: after determining to commit to the credit program, keeping the target group of cryptocurrency miners turned on during the future time period unless receiving a turn- off instruction from the electricity provider; and after determining not to commit to the credit program, controlling the operation of the target group of cryptocurrency miners according to the electricity real- time price during the future time period,

and/or wherein determining whether to commit to the credit program comprises: determining a committed amount of power consumption corresponding to the credit program according to at least one of the electricity prediction price, the credit value, historical electricity prices or the cryptocurrency price information.

And/or further comprising: when the future time period arrives and becomes present time, determining the target group of cryptocurrency miners according to a committed amount of power consumption corresponding to the credit program; monitoring a power consumption of the cryptocurrency mining system; and upon determining that the power consumption of the cryptocurrency mining system is not greater than a threshold amount, adjusting cryptocurrency miners included in the target group of cryptocurrency miners, the threshold amount being equal to or greater than the committed amount. and/or further comprising: when the future time period arrives and becomes present time, determining the operation control parameters for remaining cryptocurrency miners of the cryptocurrency mining system other than the target group of cryptocurrency miners according to the electricity real-time price and the cryptocurrency price information.

and/or further comprising obtaining mining difficulty information; and determining the operation control parameters according to the mining difficulty information, the electricity price information and the cryptocurrency price information.

and/or wherein determining the operation control parameters comprises when the mining difficulty information indicates that a mining difficulty factor corresponding to a first type of cryptocurrency increases, determining the operation control parameters to switch a first group of miners mining the first type of cryptocurrency to an operation state that consumes less electricity; and when the mining difficulty information indicates that a mining difficulty factor corresponding to a second type of cryptocurrency decreases, determining the operation control parameters to switch a second group of miners mining the second type of cryptocurrency to an operation state that consumes more electricity.

Each of these steps are also judicial exceptions being “fundamental economic principles or practices” (including “mitigating risk”), and (2) “commercial or legal interactions” (including “agreements in the form of contracts; legal obligations” and “business relations.”). In the alternative and in addition these limitation amount to mathematical calculations. Claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.

Step 2A, Prong Two

Prong Two of Step 2A under the 2019 Eligibility Guidance ask whether there are additional elements that integrate the exception into a practical application. Integration into a practical application is evaluated by identifying whether there are additional elements individually, and in combination, which go beyond the judicial exception.

As to the  additional elements of the dependent claims.

a plurality of cryptocurrency miners, the controller, and panelboards, wherein electrical power of each cryptocurrency miner is supplied through one of the panelboards, and each cryptocurrency miner includes one or more hardware processing units configured to mine a corresponding cryptocurrency and a communication module configured to establish a data connection with the controller

the controller of the cryptocurrency mining system connected to a server of an
electricity provider through a network communication; and the electricity price information includes electricity real-time price retrieved from the
server of the electricity provider.

The claims have not been shown to be more than a generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The Specification does not point to the specific steps claims which impart the asserted “technical improvement” to the cryptocurrency miner. 



Step 2B

Under Step 2B of the Eligibility Guidance, the issue whether there is an inventive concept. Looking again at the abstract idea and additional elements beyond the abstract idea above in making this Step 2B determination, the issue is whether there are specific limitations or elements recited in the claim that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality this part of the analysis.  US Patent Publication 20200073466 shows that it is conventional to predict energy requirements and consumption patterns and alter the energy source according to price of the energy as well as other factors
[0002] One of the biggest costs in operating a cryptocurrency data center may be power cost. Power is needed to operate mining nodes and storage systems (e.g., collectively “mining servers”). Since each mining node of the cryptocurrency data center may heat up, more power may be needed in order to provide other cooling systems. Each mining node may be a powerful computer that runs the cryptocurrency software and helps to keep a cryptocurrency network running by participating in the relay of information.

    PNG
    media_image1.png
    727
    908
    media_image1.png
    Greyscale


Further, the issue whether the elements of each claim both individually and as an ordered combination indicative that an inventive concept is not present. Here, the specification does not establishe that the memory or processor is anything more than a generic computer with a processor programmed to carry out the step in the claim. The specification does not disclose a specific means or method that improves the relevant technology. Secondly, the examiner fails to see an inventive concept in the sequence of steps which amount to a sequence of receiving, storing and analyzing the information. As such, the claims recite a logical sequence of steps rather than an inventive concept.  See also cited section of the reference which reads as follows: 
[0089] Different embodiments of present disclosure may effectively provide an uninterrupted power supply to the cryptocurrency mining by regulating the power generated by multiple power sources (e.g., solar DC power generation system 102 and/or AC power grid 114) in order to reduce power consumption from a utility grid and reduce the energy cost of the power distribution system. During the day, solar power may be almost free while in the night time utility power may be the cheapest. The electronic control system 110 of the solar mining module 120 (e.g., mining node power management system) may be configured to efficiently address the unique challenges of the cryptocurrency data center including automatic switching to the least expensive power source depending upon the time of the day and clear to cloudy skies, and/or power supply regulation, reliability, power quality, and reducing energy costs and preventing loss of power to the mining, according to one embodiment.

As set forth in the applicants specification, the mining module comprising a plurality of AntBoxes, where each AntBox is a computational unit that houses a plurality of miners for cryptocurrency farming; a transformer configured to convert an input voltage to a working voltage to supply electric power to the plurality of AntBoxes; and a switchgear and a plurality of panel boards configured to connect the AntBoxes with the transformer are all well known.

 Individually, controlling an operation of a target group of Antboxes based on the cost of electricity imply implementing a mathematical principle on a physical machine, namely a computer and is not a patentable application of that principle.  

 
As to wherein determining the operation control parameters comprises: monitoring the electricity real-time price with respect to an electricity price threshold; upon determining that the electricity real-time price becomes greater than the electricity price threshold, determining the operation control parameters indicating that the target group of cryptocurrency miners is switched to an operation state that consumes less power than a current operation state; and determining that the electricity real-time price becomes equal to or less than the electricity price threshold, determining the operation control parameter indicating that the target group of cryptocurrency miners is switched to an operation state that consumes more electricity than the current operation state, and wherein determining the operation control parameters comprises: adjusting the electricity price threshold according to the cryptocurrency price information.  For 2A-1, A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. Under 2A-2, there are no additional elements beyond those of the representative claim  abstract idea.  Under 2B, the analysis is the same as that of the representative claim.

As to, wherein the electricity price information further includes an electricity prediction price and a credit value of a credit program corresponding to a future time period provided by an electricity provider; determining the operation control parameters comprises determining whether to commit to the credit program ahead of the future time period; and controlling the operation of the target group of cryptocurrency miners comprises: after determining to commit to the credit program, keeping the target group of cryptocurrency miners turned on during the future time period unless receiving a turn- off instruction from the electricity provider; and after determining not to commit to the credit program, controlling the operation of the target group of cryptocurrency miners according to the electricity real- time price during the future time period,and/or wherein determining whether to commit to the credit program comprises: determining a committed amount of power consumption corresponding to the credit program according to at least one of the electricity prediction price, the credit value, historical electricity prices or the cryptocurrency price information, and/or further comprising: when the future time period arrives and becomes present time, determining the target group of cryptocurrency miners according to a committed amount of power consumption corresponding to the credit program; monitoring a power consumption of the cryptocurrency mining system; and upon determining that the power consumption of the cryptocurrency mining system is not greater than a threshold amount, adjusting cryptocurrency miners included in the target group of cryptocurrency miners, the threshold amount being equal to or greater than the committed amount. and/or further comprising: when the future time period arrives and becomes present time, determining the operation control parameters for remaining cryptocurrency miners of the cryptocurrency mining system other than the target group of cryptocurrency miners according to the electricity real-time price and the cryptocurrency price information,  and/or further comprising obtaining mining difficulty information; and determining the operation control parameters according to the mining difficulty information, the electricity price information and the cryptocurrency price information, For 2A-1, each of these steps are also judicial exceptions being “fundamental economic principles or practices” (including “mitigating risk”), and (2) “commercial or legal interactions” (including “agreements in the form of contracts; legal obligations” and “business relations.”). In the alternative and in addition these limitation amount to mathematical calculations.   A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation  Under 2A-2, there are no additional elements beyond those of the representative claim  abstract idea.  Under 2B, the analysis is the same as that of the representative claim.

As to the newly submitted claims where a  plurality of cryptocurrency miners are physically disposed in different mining modular boxes; and controlling an operation of a target group of cryptocurrency miners according to the operation control parameters comprises: determining a quantity of target-type cryptocurrency miners to be switched between the running state and the off state;
selecting multiple boxes of the mining modular boxes that contains the target-type cryptocurrency miners; and selecting a plurality of the target-type cryptocurrency miners from each of the selected multiple mining modular boxes to form the target group of cryptocurrency miners, a total number of the target-type cryptocurrency miners selected from the selected multiple mining modular boxes being the determined quantity of target-type cryptocurrency miners to be switched. For 2A-1, each of these steps are also judicial exceptions being “fundamental economic principles or practices” (including “mitigating risk”), and (2) “commercial or legal interactions” (including “agreements in the form of contracts; legal obligations” and “business relations.”). Under 2A-2 and 2B there are no additional elements beyond those of the representative claim. Accordingly, the claims are ineligible for the reasons of claim 1. Likewise, 

Response to Arguments
The applicant amended the and argues for  eligibility under 2A-2 and 2B based on including  a connection with the controller and having operation states including at least a running state that causes the one or more hardware processing units to consume the electrical power at the current electricity price and mine the corresponding cryptocurrency at the current cryptocurrency price and an off state that causes the one or more hardware processing units tostop mining the corresponding cryptocurrency and conserve the electrical power.  The rejection above established that controllers are conventional and is  switching  energy sources based on cost and other factors. Moreover,  given the breadth of the claim, the technical problem of reducing high cost energy consumption by switching off the energy is neither a practical application nor an inventive step.  

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson at 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698